13‐1827 
     Son v. Lee 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                  
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  21st  day  of  March,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  CHESTER J. STRAUB,  
 7                           ROBERT D. SACK, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                                    Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          YONG CHUL SON, 
13           
14                                           Plaintiff‐Appellant, 
15                                    
16                                   v.                                          No. 13‐1827 
17                                                                                
18          CHU CHA LEE, IN SUK SEO, KYUNG TAE HA, 
19          GREENLAND PRODUCE & GROCERY, INC., 
20           
21                                           Defendants‐Appellees. 
22                   
23          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
24                                    


                                                1
 1         FOR APPELLANT:             Yong Chul Son, pro se, Palisades Park, NJ.   
 2                                     
 3         FOR APPELLEES:             No appearance. 
 4

 5         Appeal from a judgment of the United States District Court for the 

 6   Southern District of New York (Paul G. Gardephe, Judge). 

 7         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

 8   AND DECREED that the judgment of the District Court is AFFIRMED. 

 9         Plaintiff‐appellant Yong Chul Son, pro se, sued Greenland Produce & 

10   Grocery, Inc. (“Greenland”), his former employer, as well as three of his former 

11   co‐workers, pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e 

12   et seq. (“Title VII”); the Age Discrimination in Employment Act of 1967, 29 U.S.C. 

13   § 621 et seq. (“ADEA”); the Americans with Disabilities Act of 1990, 42 U.S.C. 

14   § 12101 et seq. (“ADA”); the New York State Human Rights Law, N.Y. Exec. Law 

15   § 290 et seq. (“NYSHRL”); and the New York City Human Rights Law, N.Y.C. 

16   Admin. Code § 8‐107 et seq. (“NYCHRL”).  Son’s federal complaint alleged 

17   discrimination on the basis of race, national origin, age, and disability or 

18   perceived disability.   

19         Before bringing his federal action, Son filed a complaint against Greenland 

20   with the New York State Division of Human Rights (“NYSDHR”), alleging 

21   discrimination on the basis of race and color in violation of Title VII and the 

22   NYSHRL.  The NYSDHR found no probable cause to believe that Greenland had 

23   discriminated against Son.  Son then filed an Article 78 petition in New York 

24   State court, seeking to overturn the NYSDHR decision.  The State court 



                                               2
 1   dismissed his petition, finding that the NYSDHR decision was neither erroneous 

 2   nor an abuse of discretion.   

 3         In view of these prior administrative and State court proceedings, the 

 4   District Court dismissed Son’s complaint in its entirety.  It held that principles of 

 5   res judicata barred Son’s Title VII, ADEA, and ADA claims, while Son’s 

 6   NYSHRL and NYCHRL claims were barred by the election of remedies doctrine 

 7   under New York Executive Law § 297(9) and New York City Administrative 

 8   Code § 8‐502(a).  We assume the parties’ familiarity with the facts and record of 

 9   the prior proceedings, to which we refer only as necessary to explain our 

10   decision to affirm.  

11         We review de novo a district court decision dismissing a complaint 

12   pursuant to Federal Rule of Civil Procedure 12(b)(1) or 12(b)(6).  Jaghory v. N.Y. 

13   State Dep’t of Educ., 131 F.3d 326, 329 (2d Cir. 1997).  Dismissal of a case for lack 

14   of subject matter jurisdiction under Rule 12(b)(1) is proper “when the district 

15   court lacks the statutory or constitutional power to adjudicate it.”  Makarova v. 

16   United States, 201 F.3d 110, 113 (2d Cir. 2000).  To survive a Rule 12(b)(6) motion 

17   to dismiss, the complaint must plead “enough facts to state a claim to relief that 

18   is plausible on its face.”  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).  A 

19   claim will have “facial plausibility when the plaintiff pleads factual content that 

20   allows the court to draw the reasonable inference that the defendant is liable for 

21   the misconduct alleged.”  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  Although 

22   pro se complaints must contain sufficient factual allegations to meet the 

23   plausibility standard, see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), courts 

24   must afford the litigant “special solicitude, interpreting the complaint to raise the 

                                               3
 1   strongest claims that it suggests,” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 

 2   2011) (quotation marks omitted).   

 3         District courts generally should not dismiss a pro se complaint “without 

 4   granting leave to amend at least once when a liberal reading of the complaint 

 5   gives any indication that a valid claim might be stated.”  Cuoco v. Moritsugu, 

 6   222 F.3d 99, 112 (2d Cir. 2000).  Leave to amend is not necessary, however, when 

 7   it would be futile.  See id.  “When the denial of leave to amend is based on . . . a 

 8   determination that amendment would be futile, [we] conduct[] a de novo 

 9   review.”  Nielsen v. Rabin, No. 12‐4313, 2014 WL 552805, at *2 (2d Cir. Feb. 13, 

10   2014) (quoting Hutchison v. Deutsche Bank Sec. Inc., 647 F.3d 479, 490 (2d Cir. 

11   2011)) (quotation marks omitted). 

12         Substantially for the reasons set forth in the District Court’s order dated 

13   March 11, 2013, we conclude that dismissal of Son’s complaint was proper and 

14   that amendment would have been futile.   

15         We have considered all of Son’s remaining arguments and conclude that 

16   they are without merit.  For the foregoing reasons, the judgment of the District 

17   Court is AFFIRMED. 

18                                           FOR THE COURT: 
19                                           Catherine O’Hagan Wolfe, Clerk of Court 
20          




                                               4